Citation Nr: 1722857	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for lumbar disc disease with sciatic nerve involvement prior to April 26, 2011, in excess of 20 percent prior to September 23, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Michel Daisley, Attorney-at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1980 to September 1983.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected low back disability.  The Veteran timely appealed.

In a subsequent rating action in April 2012, the RO granted an increased 20 percent evaluation for lumbar disc bulging with sciatic nerve involvement of the bilateral lower extremities, effective from April 26, 2011.  Because the RO did not assign the maximum disability rating possible, however, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In July 2014, the Board remanded the issue of entitlement to a rating in excess of 10 percent for lumbar disc disease with sciatic nerve involvement prior to April 26, 2011, and in excess of 20 percent thereafter, for further development, including specifically so that the Veteran could be afforded an updated VA spine examination, and for consideration of whether separate ratings were warranted for any associated neurological symptomatology.  See July 2014 Board Remand.  

In December 2014, the Appeals Management Center (AMC) granted an increased 40 percent rating for "lumbosacral strain (previously claimed as lumbar disc bulging with sciatic nerve involvement of bilateral lower extremities)," effective September 23, 2014.  As the Veteran did not indicate this action satisfied his claim, it remained on appeal.  

In July 2015, the Board again remanded this matter with specific emphasis being placed upon the neurological involvement resulting from the Veteran's low back disorder.  

Following the requested development, including the performance of an additional VA examination, the AMC, acting on behalf of the RO, granted service connection for radiculopathy of the right and left lower extremities and assigned 40 percent disability evaluations effective April 1, 2016.  

As the Board has requested development as it relates to the any radiculopathy resulting from the Veteran's service-connected low back disability throughout the appeal period, the Board will address the neurological component of the Veteran's low back disability since his initial request for an increased evaluation for his low back disability.  

As further discussed below, the Board finds that the Veteran has raised a claim for individual unemployability by recently indicating that he has reduced his work schedule from full to part-time, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to April 26, 2011, the Veteran was shown to have forward flexion to no less than 70 degrees, with extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 35 degrees, with no additional loss of motion after repetitive use; with no findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and with no incapacitating episodes of intervertebral disc disease demonstrated during this time period.  

2.  Beginning on April 26, 2011, the Veteran was found to have forward flexion limited to 45 degrees; for the time period from April 26, 2011, to January 19, 2012, the Veteran's degenerative disc disease of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; there were also no incapacitating episodes of intervertebral disc disease demonstrated during this time period.  

3.  For the time period from January 19, 2012, to the present, the Veteran has been shown to have forward flexion to no greater than 15 degrees; there has been no demonstration of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes requiring prescribed bed rest during any 12 month time period. 

4.  Radiculopathy of the left lower extremity caused no more than moderate impairment prior to April 1, 2016. 

5.  Radiculopathy of the right lower extremity has caused no more than moderate impairment prior to April 1, 2016

6.  Radiculopathy of the left lower extremity caused moderately severe impairment from April 1, 2016 to May 24, 2016. 

7.  Radiculopathy of the right lower extremity caused moderately severe impairment from April 1, 2016 to May 24, 2016. 

8.  Radiculopathy of the right lower extremity has caused severe impairment since May 24, 2016.

9.  Radiculopathy of the left lower extremity has caused severe impairment since May 24, 2016.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, based upon limitation of motion and/or incapacitating episodes, were not met prior to April 26, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5242, 5235-5243 (2016).

2.  The criteria for a 20 percent evaluation, and no more, for degenerative disc disease of the lumbar spine, based upon limitation of motion and/or incapacitating episodes, were met from April 26, 2011 to January 19, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5242, 5235-5243 (2016).

3.  The criteria for a 40 percent disability evaluation, and no more, for lumbar spine degenerative disc disease, based upon limitation of motion, have been met from January 19, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

4.  The criteria for a 20 percent disability evaluation, and no more, for right lower extremity radiculopathy from November 4, 2008, to April 1, 2016, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a 40 percent disability evaluation, and no more, for right lower extremity radiculopathy from April 1, 2016, to May 24, 2016, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for a 60 percent disability evaluation, and no more, for right lower extremity radiculopathy from May 24, 2016, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for a 20 percent disability evaluation, and no more, for left lower extremity radiculopathy from November 4, 2008, to April 1, 2016 were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

8.  The criteria for a 40 percent disability evaluation, and no more, for left lower extremity radiculopathy from April 1, 2016, to May 24, 2016, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

9.  The criteria for a 60 percent disability evaluation, and no more, for left lower extremity radiculopathy from May 24, 2016, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

As it relates to the claim for an increased evaluation for the Veteran's service-connected low back disorder and resulting radiculopathy, the RO, in a March 2009 letter, informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates required by Dingess.

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the claimant.

As to the necessity for examinations, as it relates to low back disorder and resulting radiculopathy, the Veteran was afforded numerous VA examinations in conjunction with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  The Board also finds that the combination of the Veteran's private and VA treatment records, his VA examinations, and the private evaluations submitted by the Veteran are an adequate basis for the decision in this decision.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Thus, the Board finds that further examinations are not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments from his attorney and was afforded the opportunity to appear at a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2016).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine: 				100 percent

Unfavorable ankylosis of the entire thoracolumbar spine:  		50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine: 							40 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis: 		20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height: 				10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2016). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months 								60 percent

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months 				40 percent

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months 				20 percent

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months 				10 percent

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating. Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The Veteran maintains that the symptomatology associated with his lumbar spine disorder and resulting radiculopathy is worse than the disability evaluations which have been currently assigned.

VA treatment records reveal that the Veteran was seen in February 2009 with complaints of lower back pain that radiated down his legs into his knees for the past seven months, right greater than left.  Aggravating factors included bending or sitting for a long time, etc.  Physical examination revealed mild tenderness over the sacroiliac and paraspinal muscles over the lower lumbar area.  There were no focal deficits and deep tendon reflexes were symmetrical, bilaterally.  X-rays revealed complete transitional lumbosacral vertebra of L6 with pars defect and very minimal spondylolisthesis and mild disc space narrowing throughout the lumbar spine.  The examiner rendered a diagnosis of exacerbation of chronic low back pain, sciatica, degenerative joint disease spine.

At the time of an April 2009 VA physical therapy consult, the Veteran was seen with complaints of low back pain and bilateral knee weakness.  The Veteran reported having shooting pain from his low back down the leg, left greater than right, rating the pain as 8/10 at rest.  The Veteran stated that he managed his pain with pain medication and rest.   He also reported that he had a lumbar back support but was not wearing this device.  Trunk range of motion was examined and found to be within functional limits.  Trunk extension was greater than flexion for reproducing pain.  Lateral rotation to the left caused pain and lateral flexion, bilaterally, caused pain.  Supine knee to chest caused pain, left greater than right, and straight leg raise was positive, bilaterally, at 70 degrees.  He was unable to cross legs over, bilaterally.  Left quadriceps were tight.  Palpation revealed tenderness at the L1-L5 area, bilaterally, with the Veteran at times "jumping off the bed".  Strength in bilateral quads was 3/5 in both flexion and extension.  Hip flexion was 4/5, bilaterally.

In conjunction with his claim, the Veteran was afforded a VA examination in May 2009.  At the time of the examination, the Veteran complained of daily low back pain that lasted for hours.  He had difficulty sleeping and had pain sitting or standing for prolonged periods of time.  He had had physical therapy in May 2009 that helped a little.  He stated that his condition had become progressively worse.  He was taking Ibuprofen as needed and using a heating pad.  

The Veteran reported having decreased motion, stiffness, and pain.  There were no spasms, weakness, or fatigue.  The low back pain radiated into the left knee.  The Veteran reported that the onset of pain occurred with bending and was daily, severe in nature, and lasted for hours.  The pain radiated from the left top of the thigh to the knee and was described as pin-like in nature.  The Veteran stated he could walk more than 1/4 mile but less than one mile.  

Examination of the thoracic sacrospinalis muscles revealed no atrophy, spasms, guarding, tenderness, or weakness on the left or right.  The Veteran did have pain on the left and right with motion.  His posture and gait were normal.  5/5 muscle strength was noted for the hip, knee, and ankle.  Sensory examination for the lower extremities was normal as to vibration, pinprick, and position sense.  There were no abnormal sensations.  Reflex examination was normal for the knee, ankle, and plantar.  There was no ankylosis.  

Range of motion testing revealed flexion from 0 to 70 degrees, passive and active, with pain beginning at 70 degrees, including after repetitive use,  There was no additional loss of motion after repetitive use.  Extension was from 0 to 25 degrees, passive and active, with pain beginning at 25 degrees, including after repetitive use.  There was no additional loss of motion after repetitive use.  Right and left lateral flexion was from 0 to 25 degrees, passive and active, with pain beginning at 25 degrees, including after repetitive use,  There was no additional loss of motion after repetitive use.  Right and left lateral rotation was from 0 to 35 degrees, passive and active, with pain beginning at 35 degrees, including after repetitive use.  There was no additional loss of motion after repetitive use.  

MRI testing revealed complete transitional vertebra with very minimal anterolisthesis of the transitional vertebra relative to the sacrum associated with minimal broad-based disc protrusion.  Disc desiccation with variable degrees of disc bulging was noted throughout the remainder of the lumbar spine without canal or foraminal stenosis or lateralizing HNP.  The Veteran was noted to be employed as a line crewman on a full-time basis for the past 10 years and had missed no time from work over the past year.  A diagnosis of lumbar disc bulging without herniation was rendered.  

At the time of an April 26, 2011 VA examination, the Veteran reported that he had limitation in walking because of his spine condition and leg problems.  He stated that, on average, he could walk 50 feet.  He reported that it took 10 minutes to accomplish this.  He indicated that he had not experienced any falls due to his spine condition.  The Veteran reported the following symptoms associated with the spinal condition: stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  In relation to the spine condition, he stated he had weakness of the spine, leg and foot.  He reported having no bowel problems in relation to the spine condition.  He noted experiencing pain which began 29 years ago.  It was located in the lower back and the pain occurred 10 times per day and each time lasted for 2 hours.  The pain traveled down to the legs.  The Veteran indicated that the pain level was moderate.  The pain could be exacerbated by physical activity and stress.  It was relieved by rest and by Motrin.  The Veteran stated that at the time of pain he could function with medication.  During the flare-ups, he experienced functional impairment, which was described as pain, weakness, incoordination, slow motor skills and limitation of motion of the joint, which he described as lock ups, having to rub it, and moving it slowly.  The treatment was medication, therapy, braces.  The Veteran reported he never was hospitalized nor had he had any surgery for the above condition.  He stated his condition, in the past 12 months, had not resulted in any incapacitation.  As to overall functional impairment, the Veteran indicated that his social life was limited, he could not drive long distances as he would have to get out and stretch often, limited lifting and bending, sexual activity, household chores were difficult to complete, and bathing was difficult to do sometimes.

Physical examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on exam described as left sacroiliac.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone and musculature were normal.  There was positive straight leg raising on the right and left.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was also no ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine was as follows:  forward flexion to 45 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees, with pain at the end of each motion and no additional loss of motion with repetitive use.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine. 

Neurological examination of the lumbar spine revealed no sensory deficits from Ll-L5.  The examination of the sacral spine revealed no sensory deficits of S1.  The modality used to test sensory function was touch.  There was no lumbosacral motor weakness.  The right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were signs of lumbar intervertebral disc syndrome.  The most likely peripheral nerve was the sciatic nerve.  The examiner opined that for the VA established diagnosis of lumbar disc bulging with radiation to the lower extremities, there was no change in the diagnosis.  The examiner stated that at the time of the examination, the condition was active.  The subjective factors were: chronic low back pain, history of disc disease on MRI.  The objective factors were painful and limited range of motion.

Private treatment records associated with the claim reveal that in January 2012, the Veteran was seen with complaints of pain.  The pain was  9/10 with activities.  On a scale of 0-10, the pain is a 7/10 with pain medication.  The location was primarily in the lower lumbar spine.  The pain radiated to the bilateral buttocks and bilateral posterior thigh.  He characterized it as constant, moderate in intensity, sharp, throbbing, aching, and stabbing.  This was a chronic problem, with essentially constant back pain.  Associated symptoms included stiffness that was present in the mornings (lasting greater than 30 minutes), occurring after prolonged sitting and prolonged standing, paravertebral muscle spasm, radicular bilateral leg pain, numbness in the thigh, weakness of the upper leg and sleep disturbance.  He noted some pain relief with muscle relaxants, narcotic pain medication, and lumbar epidural steroid injection.  The pain worsened with walking, back flexion, back extension, twisting movements, morning stiffness, cold and rainy weather, and prolonged sitting and standing.  

Examination was positive for back pain and limb pain (bilateral thighs) and negative for arthralgias, joint stiffness or myalgias.  Neurological examination was positive for paresthesia ( bilateral lower extremity) and weakness (bilateral lower extremity).  The Veteran's gait was affected by a left leg limp and using cane; tone and strength: 4/5 left, 5/5 right hip flexors; 4/5 left, 5/5 right hip extensors.  Range of motion for the back was limited with active range of motion, with extension to 10 degrees, forward flexion to 15 degrees, left lateral bending to 10 degrees, right lateral bending to 10 degrees, left rotation to 5 degrees, and right rotation to 5 degrees.  There was no laxity or subluxation of any joints; tenderness was noted in the bilateral lumbar spine (worse on the left) lumbar 5th spinous process and bilateral lumbar paraspinous muscle and left superior gluteus maximus.  With palpation, pain was elicited over the 5th lumbar spinous process and left and right lumbar paraspinal muscles, bilateral L5- SI facet joint, and bilateral superior gluteus muscles; spasm and trigger point of the left and right lumbar paraspinal and bilateral superior gluteus muscles.  Bilateral straight leg raise was negative.  Diagnoses of radicular syndrome of lower limbs; low back pain; degeneration of lumbar disc; and displacement of lumbar intervertebral disc were rendered.  

At the time of a February 2012 visit, the Veteran complained of pain.  On a scale of 0-10, the pain was  7/10 with activities.  On a scale of 0-10, the pain was 6/10 with pain medication.  The location was primarily in the lower lumbar spine.  The pain radiated to the bilateral buttocks and bilateral posterior thigh.  He characterized the pain as constant, moderate in intensity, sharp, throbbing, aching, and stabbing.  This was a chronic problem, with essentially constant back pain. 

Examination was positive for back pain and limb pain (bilateral thighs) and negative for arthralgias, joint stiffness or myalgias.  Neurological examination was positive for weakness (bilateral lower extremity).  The Veteran's gait was affected by a left leg limp and using cane; tone and strength: 4/5 left, 5/5 right hip flexors; 4/5 left, 5/5 right hip extensors.  Range of motion for the back was limited with extension to 10 degrees, forward flexion to 15 degrees, left lateral bending to 10 degrees, right lateral bending to 10 degrees, left rotation to 5 degrees, and right rotation to 5 degrees. There was no laxity or subluxation of any joints; tenderness was noted in the bilateral lumbar spine (worse on the left) lumbar 5th spinous process and bilateral lumbar paraspinous muscle and left superior gluteus maximus.  With palpation, pain was elicited over the 5th lumbar spinous process and left and right lumbar paraspinal muscles, bilateral L5- SI facet joint, and bilateral superior gluteus muscles; spasm and trigger point of the left and right lumbar paraspinal and bilateral superior gluteus muscles.  Bilateral straight leg raise was positive.  Diagnoses of radicular syndrome of lower limbs; low back pain; degeneration of lumbar disc; and displacement of lumbar intervertebral disc were rendered.  

In March 2012, the Veteran was afforded bilateral L5-S1 transforaminal lumbar steroid injections with fluoroscopic guidance for his radiculopathy.  A diagnosis of radicular syndrome of the lower limbs and displacement of lumbar intervertebral disc was rendered.  

At the time of a March 2012 visit, following his epidural injection, the Veteran again complained of pain.  On a scale of 0-10, the pain was 8/10 with activities.  On a scale of 0-10, the pain was 4/10 with pain medication.  The location was primarily in the lower lumbar spine.  The pain radiated to the bilateral buttocks and bilateral posterior thigh.  He again characterized it as constant, moderate in intensity, sharp, throbbing, aching, and stabbing.  This was a chronic problem, with essentially constant back pain.  Associated symptoms included stiffness that was present in the mornings (lasting more than 30 minutes), occurred after prolonged sitting and standing, paravertebral muscle spasm, radicular bilateral leg pain and sleep disturbance.  He noted some pain relief with muscle relaxants, narcotic pain medication, and lumbar epidural steroid injection.  The pain worsened with walking, back flexion, back extension, twisting movements, morning stiffness, cold and rainy weather, and prolonged sitting and standing. 

Examination revealed that the Veteran's gait was affected by a left leg limp and using a cane; tone and strength: 4/5 left, 5/5 right hip flexors; 4/5 left, 5/5 right hip extensors.  Range of motion for the back was limited with extension to 10 degrees, flexion to 15 degrees, left lateral bending to 10 degrees, right lateral bending to 10 degrees, left rotation to 5 degrees, and right rotation to 5 degrees. There was no laxity or subluxation of any joints; tenderness was noted in the bilateral lumbar spine (worse on the left) lumbar 5th spinous process and bilateral lumbar paraspinous muscle and left superior gluteus maximus.  With palpation, pain was elicited over the 5th lumbar spinous process and left and right lumbar paraspinal muscles, bilateral L5- SI facet joint, and bilateral, superior gluteus muscles; spasm and trigger point of the left and right lumbar paraspinal and bilateral superior gluteus muscles.  Bilateral straight leg raise was negative.  Diagnoses of radicular syndrome of lower limbs; low back pain; degeneration of lumbar disc; and displacement of lumbar intervertebral disc were rendered.  

Similar complaints and findings were made at the time of a May 2012 visit, with diagnoses of radicular syndrome of lower limbs; low back pain; degeneration of lumbar disc; and displacement of lumbar intervertebral disc again being rendered.  

The Veteran was afforded an additional VA examination in September 2014.  A diagnosis of lumbar strain was rendered at that time.  The Veteran was noted to have flare-ups which impacted the function of his thoracolumbar spine.  The Veteran indicated that the pain was 10/10 in intensity with flare-ups.  

Physical examination revealed flexion from 0 to 10 degrees, with pain beginning at 10 degrees, extension from 0 to 10 degrees with pain beginning at 10 degrees, right and left lateral flexion from 0 to 10 degrees with pain beginning at 5 degrees, and left and right lateral rotation from 0 to 10 degrees with pain beginning at 5 degrees.  After repetitive motion flexion and extension were to 10 degrees, while all remaining ranges were limited to 5 degrees.  The Veteran was noted to have less movement than normal and pain on movement.  The Veteran also had muscle spasm of the thoracolumbar spine that resulted in abnormal gait or abnormal spinal contour.  Muscle strength was 4/5 for all measurements.  There was no muscle atrophy.  Ankle and knee reflexes were reported as normal.  Sensory examination was normal for all measurements.  The examiner stated that the Veteran did not have radicular pain or any signs or symptoms due to radiculopathy.  Ankylosis was not present.  IVDS was also not present.  The Veteran used a back brace and cane.  He wore a back brace daily to give his spine added support to perform lifting duties at work.  He used his cane for ambulatory assistance.  The Veteran stated that he performed lifting, twisting, and bending all day long at his job.  He also reported that he had to stand all day.  The Veteran stated that he constantly had pain in his back which slowed him down and adversely affected his productivity.  He indicated that he had to wear a back brace or he would be unable to perform these duties. 

On April 1, 2016, the Veteran was again diagnosed as having radiculopathy. 

In conjunction with the July 2015 Board remand, the Veteran underwent an additional VA examination in April 2016.  At the time of the examination, the Veteran was diagnosed as having lumbosacral spine degenerative disc disease, which was active.  The Veteran reported having flare-ups, which he described as sharp, throbbing pain in the lower back radiating to both legs.  The Veteran also reported that he had limited mobility.  

Physical examination revealed that the Veteran had range of motion for flexion, extension, right and left lateral flexion, and right and left lateral rotation from 0 to 10 degrees.   The examiner indicated that the Veteran had a decreased ability to move or bend.  The examiner stated that repetitive motion was not able to be performed as the Veteran was in pain from a current flare.  The examiner indicated that the Veteran had limitation of motion as a result of pain, fatigue, weakness, and lack of endurance.  The Veteran also had localized tenderness, guarding, or muscle spasm, which resulted in an abnormal gait or abnormal spinal contour.  The examiner stated that the Veteran's back condition caused less movement than normal, interference with sitting and standing, and interference with bending.  Muscle strength testing was 4/5 for all tests.  There was no muscle atrophy.  Deep tendon reflexes were 1+ for the knee and ankle, bilaterally.  Sensory examination  was normal.  The Veteran was unable to perform straight leg raising testing.  There were no signs due to radiculopathy.  The Veteran did not have ankylosis.  IVDS also was not present.  The Veteran was noted to use a cane for his knee problems.  

In August 2016, the Veteran was afforded an additional VA examination.  A diagnosis of degenerative disc disease of the lumbar spine was rendered at that time.  The Veteran reported that he had pain, tingling and numbness which extended down his bilateral lower extremities to his knees.  He stated that his back pain was approximately 7-8/10 on a daily basis with flare-ups to 10/10 in pain intensity.  He took Oxycodone and Diclofenac for his back pain as well as facet injections every 3 months.  He was noted to be employed as a production worker at Smithfield Packing.  The Veteran stated that as a result of his back condition he had had to decrease his employment from full-time to part-time as he experienced increased pain in his back with prolonged sitting or standing and was unable to lift due to his back condition.  

Physical examination revealed forward flexion to 15 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, right lateral rotation to 10 degrees and left lateral rotation to 15 degrees.  The examiner indicated that due to the Veteran's decreased range of motion in all planes secondary to back pain with movement he was unable to bend forward to pick up an item on the floor.  After repetitive motion, the Veteran had forward flexion to 10 degrees, extension to 5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  The examination was noted to have been conducted during a flare-up.  The Veteran had guarding or muscle spasm of the thoracolumbar spine which resulted in abnormal gait or abnormal spinal contour.  Muscle strength was 4/5 throughout, with no muscle atrophy.  Reflex examination was normal for the ankle and knee, bilaterally.  Sensory examination was normal.  Straight leg raising was negative.  The Veteran was noted to have signs and symptoms of radiculopathy.  These included severe constant and intermittent pain and moderate paresthesias and/or dysesthesias and numbness, bilaterally.  The nerve involved was the sciatic nerve and the radiculopathy was found to be severe.  There was no ankylosis.  The Veteran was found to have IVDS but there had been no incapacitating episodes which required prescribed bed rest in the past 12 months.  The Veteran was noted to use a cane at all times secondary to ambulatory instability due to his chronic low back pain.  As to impact on employability, the examiner indicated that the Veteran stated that as a result of his back condition he had had to decrease his employment from full-time to part-time as he experienced increased pain in his back with prolonged sitting or standing and was unable to lift due to his back condition.  He also reported that he had to frequently leave his place of duty to go to the restroom and that this markedly and adversely affected his productivity .

Evaluation for Degenerative Disc Disease of the Lumbar Spine Based Upon Limitation of Motion Prior to April 26, 2011

The Board finds that the criteria for an evaluation in excess of 10 percent for the Veteran's degenerative disc disease prior to April 26, 2011, have not been met.  Prior to this time, there was no evidence of forward flexion of the thoracolumbar spine to less than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran was shown to have forward flexion to no less than 70 degrees during this time frame, with extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 35 degrees, with no additional loss of motion after repetitive use.  The record for this time also does not contain findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, the May 2009 VA examiner specifically found that the thoracic sacrospinalis muscles revealed no atrophy, spasms, or guarding, tenderness, or weakness on the left or right.  

There were also no reports or findings of incapacitating episodes/physician prescribed bed rest, as defined in the regulation, for at least two weeks but less than four weeks during any 12 month period.

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  The VA examiner found no additional limitation of motion after repetition.  Even when considering any additional limitation of motion caused by pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 10 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.

In sum, the weight of the lay and medical evidence demonstrates that an evaluation in excess of 10 percent is not warranted at any time based upon range of motion or incapacitating episodes during this time period.  38 C.F.R. § 4.71a.

Evaluation for Degenerative Disc Disease of the Lumbar Spine Based Upon Limitation of Motion From April 26, 2011 to January 19, 2012

At the time of his April 26, 2011 VA examination, the Veteran was noted to have forward flexion limited to 45 degrees, thus a 20 percent disability evaluation based upon limitation of motion is warranted from this date.  

The Board further finds that the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent was not warranted on the basis of limitation of motion or incapacitating episodes.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine was not demonstrated during this time period.  Moreover, as noted above, the Veteran was found to have forward flexion to 45 degrees at the time of the examination with no ankylosis being reported during this time frame or at any time during the course of the appeal.  There were also no reports or findings of incapacitating episodes/physician prescribed bed rest, as defined in the regulation, totaling 4 weeks over any 12 month period during this time period, with the Veteran specifically noting at the time of his April 2011 VA examination that his condition, in the past 12 months, had not resulted in any incapacitation.

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  The VA examiner found no additional limitation of motion after repetition.  Even when considering any additional limitation of motion caused by pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.

In sum, the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent is not warranted for at any time based upon range of motion or incapacitating episodes during this time period.  38 C.F.R. § 4.71a.


Evaluation for Degenerative Disc Disease of the Lumbar Spine Based Upon Limitation of Motion From January 19, 2012

Resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence demonstrates that a 40 percent rating is warranted from January 19, 2012.  At that time, the Veteran was found to have forward flexion limited to 15 degrees.  In all reports subsequent to this time, the Veteran was noted to have forward flexion to no more than 15 degrees, with the Veteran being found to have forward flexion limited to 10 degrees after repetitive motion at the time of his December 2016 VA examination.  An evaluation in excess of 40 percent is not warranted as the Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  While the Veteran has reported being unable to move at the time of flare-ups, there has been no demonstration of unfavorable ankylosis at the time of any VA examination or in any VA treatment records.  For example, at the time of his most recent VA examinations, performed in April and August 2016, the Veteran was specifically found to not have ankylosis.  As such, no more than a 40 percent disability evaluation based upon limitation of motion would be warranted.

The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering any pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 40 percent for limitation of motion based upon the governing limitation of motion.

As to incapacitating episodes, while the Veteran has reported having to take time from work and to reduce his work hours to part-time recently, as noted above, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The Veteran does not meet the criteria, as defined by regulation, that would allow for a 60 percent disability evaluation, the next higher evaluation, based upon incapacitating episodes, as there has been no demonstration of prescribed bedrest.  Moreover, the August 2016 VA examiner specifically indicated that the Veteran found that there had been no episodes required prescribed bed rest in the past 12 months.  As such, a 60 percent evaluation, based upon incapacitating episodes, is not warranted at any time.


Radiculopathy for the Right and Left Lower Extremities from November 4, 2008 to April 1, 2016

Resolving reasonable doubt in favor of the Veteran, the Board will find that based upon the Veteran's overall symptoms, the criteria for a 20 percent disability evaluation, and no more, for radiculopathy of the right and left lower extremities were met during this time frame.

An evaluation in excess of 20 percent prior to April 1, 2016, is not warranted as there were no reports or findings of moderately severe impairment prior to this time.  For example, at the time of a February 2009 VA visit, there were no focal deficits and deep tendon reflexes were symmetrical, bilaterally, with the examiner questioning whether the Veteran had sciatica in the diagnosis.  At an April 2009 VA physical therapy consult, the Veteran's  strength in the bilateral quads was 3/5 in both flexion and extension, while hip flexion was 4/5, bilaterally.  Moreover, at the time of the May 2009 VA examination, 5/5 muscle strength was noted for the hip, knee, and ankle, with sensory examination for the lower extremities being reported as normal for vibration, pinprick, and position sense, along with no abnormal sensations.  In addition, at the time of the April 2011 VA examination, muscle tone and musculature were normal, with neurological examination of the lumbar spine revealing no sensory deficits from Ll-L5 or S1.  The modality used to test sensory function was touch, with normal lower extremity reflexes, and no signs of pathologic reflexes, with sciatic involvement being noted at that time.  Furthermore, in a January 2012 private treatment record, the Veteran described the pain as moderate in intensity, with radicular bilateral leg pain, numbness in the thigh, and weakness of the upper leg being reported, with tone and strength being reported as 4/5 left, 5/5 right hip flexors; 4/5 left, 5/5 right hip extensors and bilateral straight leg raising being negative.  The Veteran also described the pain as moderate in intensity at the time of February 2012 and March 2012 visits, with tone and strength again being reported as 4/5 left, 5/5 right hip flexors; 4/5 left, 5/5 right hip extensors.  In addition, at the time of the September 2014 VA examination, the Veteran had muscle strength of 4/5 for all measurements, with no muscle atrophy, with ankle and knee reflexes being reported as normal along with normal sensory examination results. 

For these reasons, the Board finds that the preponderance of the evidence is against ratings in excess of 20 percent for right and left lower extremity radiculopathy prior to April 1, 2016.  As the preponderance of the evidence is against an evaluation in excess of 20 percent for this period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Evaluation in Excess of 40 percent for Radiculopathy of the Left and Right Lower Extremities from April 1, 2016 to May 24, 2016

As noted above, the RO assigned a 40 percent disability for right and left lower extremity radiculopathy from April 1, 2016.  As such, the Board will not disturb this rating,  An evaluation in excess of 40 percent from April 1, 2016 until May 24, 2016 for his left and right lower extremity radiculopathy is not warranted, as the Veteran was not shown to have severe radiculopathy during this time frame.  For example, at the time of the April 2016 VA examination, while the Veteran reported having throbbing pain in the lower back radiating to both legs, muscle strength testing was 4/5 for all tests, with no muscle atrophy, deep tendon reflexes were 1+ for the knee and ankle, bilaterally, and sensory examination was normal, with the examiner indicating that there were no signs due to radiculopathy.  

For these reasons, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent for right and left lower extremity radiculopathy for the time period from April 1, 2016 to May 24, 2016.  As the preponderance of the evidence is against an evaluation in excess of 40 percent for this period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



Evaluation for Radiculopathy of the Left and Right Lower Extremities from May 24, 2016

In a May 24, 2016 private treatment record, the Veteran was noted to have severe lumbosacral radiculopathy.  As noted above, at the time of the Veteran's August 2016 VA examination, the examiner found that the Veteran had signs and symptoms of radiculopathy, including severe constant and intermittent pain and moderate paresthesias and/or dysesthesias and numbness, bilaterally, with the nerve involved being the sciatic nerve and the radiculopathy found to be severe.  As such, the Veteran has met the criteria for a 60 percent evaluation for right and left lower extremity radiculopathy from May 24, 2016.  

An evaluation in excess of 60 percent is not warranted as the Veteran has not been shown to have complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  The findings on the most recent VA examination would not support an 80 percent disability evaluation.  

For these reasons, the Board finds that the preponderance of the evidence is against a rating in excess of 60 percent for right and left lower extremity radiculopathy for the time period from May 24, 2016.  As the preponderance of the evidence is against an evaluation in excess of 60 percent for this period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, based upon limitation of motion and/or incapacitating episodes prior to April 26, 2011, is denied.  

A 20 percent evaluation, and no more, for degenerative disc disease of the lumbar spine, based upon limitation of motion and/or incapacitating episodes, from April 26, 2011 to January 19, 2012, is granted. 

A 40 percent disability evaluation, and no more, for lumbar spine degenerative disc disease, based upon limitation of motion, from January 19, 2012, is granted. 

A 20 percent disability evaluation, and no more, for right lower extremity radiculopathy prior from November 4, 2008 to April 1, 2016 is granted.

A 40 percent disability evaluation, and no more, for right lower extremity radiculopathy prior from April 1, 2016, to May 24, 2016, is granted. 

A 60 percent disability evaluation, and no more, for right lower extremity radiculopathy from May 24, 2016, is granted. 

A 20 percent disability evaluation, and no more, for left lower extremity radiculopathy from November 4, 2008 to April 1, 2016 is granted. 

A 40 percent disability evaluation, and no more, for left lower extremity radiculopathy from April 1, 2016, to May 24, 2016, is granted. 

A 60 percent disability evaluation, and no more, for left lower extremity radiculopathy from May 24, 2016, is granted.


REMAND

As noted above, a claim for a TDIU has been raised as part of the Veteran's claim for an increased rating.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran's recent statements indicated that he had to reduce to his status to part-time employment.  The law provides that a TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

After giving the Veteran an opportunity to file a formal claim for a TDIU, the AOJ should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

Provide all required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


